Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Election/Restrictions
Claim 1 allowable. The restriction requirement set forth in the Office action mailed on 5/3/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 11-14, 17, 22 is withdrawn.  Claims 11-14, 17, 22 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hugh Kress (Reg. No. 36,574) on 9/24/2021.
The application has been amended as follows: 
18. (canceled)
19. (canceled)
20. (canceled)
21. (canceled)



Allowable Subject Matter

Claims 1-2, 4-17 and 22 allowed.
With respect to claims 1-2, 4-17 and 22 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:

“an arm that extends from the attachment feature, the arm extending perpendicularly away from the supporting structure and defining a longitudinal axis perpendicular to the supporting structure;
a number of clips, each clip being directly attachable to the arm and encircling the arm such that each clip is rotatable about the longitudinal axis of the arm and is removable from the arm without the use of tools;
a number of cable looms, each cable loom including a loom base, snap-in latches extending from a bottom of the loom base and multiple tines extending from a top of the loom base, each cable loom being attachable to and removable from one of the clips, and configured to hold multiple cables.”

The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.



Previously applied Gupta (US 20190380221 A1) fails to teach:
an arm that extends from the attachment feature, the arm extending perpendicularly away from the supporting structure and defining a longitudinal axis perpendicular to the supporting structure;
a number of clips, each clip being directly attachable to the arm and encircling the arm such that each clip is rotatable about the longitudinal axis of the arm and is removable from the arm without the use of tools;

Previously applied Costigan (US 20180080579 A1) fails to teach:
a number of cable looms, each cable loom including a loom base, snap-in latches extending from a bottom of the loom base and multiple tines extending from a top of the loom base, each cable loom being attachable to and removable from one of the clips, and configured to hold multiple cables.

Lin (US 6340317 B1), Gutgold (US 20170179707 A1), Notaro (US 20130334374 A1), Jones (US 20110081113 A1), and Kennedy (US 20070246613 A1) teach cable looms which are similar to Costigan but they would not have been obvious to combine with potential primary reference Newman (US 8363998 B2).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841